DETAILED ACTION
This is the initial Office action for application SN 16/687,825 having an effective date of 19 November 2019 and a Foreign priority date of 27 November 2018.  Claims 1-8 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 requires that the polyalphaolefin satisfy “Expression (1): 
End carbon/α carbon ≤ 2.7
wherein an end carbon/α carbon ratio represents a relative ratio of integrals at 14 to 16 ppm and 40 to 42 ppm in a 13C NMR spectrum”.  
However, it is unclear which carbon atoms are considered as “end-carbon” and which carbon atoms are considered as “α carbon” atoms.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 2014/0378720).
WU et al [“WU”] disclose a process for producing polyalpha-olefins comprising contacting a feed stream of at least one alpha-olefin monomer having 4 to 25 carbon atoms with a metallocene catalyst compound and an activator, and optionally an alkyl-aluminum compound under polymerization conditions in a reactor (Abstract).  
WU discloses that the polyalpha-olefins produced in the process may be hydrogenated by contacting the polyalpha-olefin with hydrogen and a hydrogenation catalyst [0043].  

WU discloses that the polyalpha-olefins preferably have a weight average molecular weight (Mw) of 100,000 or less, and preferably 800 to 24,000 [0081].  WU discloses that the polyalpha-olefins preferably have an Mw/Mn of greater than 1 and less than 5, and preferably between 1 and 2.5 [0083].  WU discloses that the polyalpha-olefins have a kinematic viscosity at 100°C of less than 200 cSt [0089], a pour point of preferably less than -35°C [0087] and a flash point of preferably 200°C or more [0090].  Further, WU discloses that the polyalpha-olefins have less than 300 ppm of Group 4 metals (Ti, Hf or Zr), and preferably less than 10 ppm [0074].     
WU sets forth in Examples 36-41 polymerization of 1-decene with metallocene catalyst dimethylsilylbis[tetrahydroindenyl]zirconium dimethyl, activator N,N-dimethylanilinium tetra(pentafluorophenyl)borate, and scavenger tri-n-octylaluminum.  The products were further hydrogenated [0221] and are disclosed in Table 6.  Table 6 discloses polyalphaolefins having the claimed values of a weight average molecular weight (Mw) of less than 15,000, a ratio of Mw/Mn of less than 2, a kinematic viscosity of less than 200 cSt, and a pour point of less than    -35°C.   
Although WU does not teach the claimed ratio of “End carbon/α carbon ≤2.7”, such can be calculated from the data in Table 6.  For Examples 39, 40 and 41, Mn is 1963, 1516 and 1309 g/mol corresponding to a degree of polymerization of 1-decene of n=14, n=10.8 and n=9.35, i.e., a number of α-carbon atoms in the polymer of (n-1) = 13, 9.8 and 8.35.  Further WU discloses in Table 6 the CH3 groups per 1000 carbon atoms measured by 13C-NMR that result from branching.  Thus for a polyalpha-olefin such as in Example 41 having 16.2 CH3 carbons per 1000 carbon atoms and a Mn of 1309 corresponding to a total number of carbon atoms of 93.5, there is an additional 1.5 end carbon 1.3.  For Example 40, the ratio of end carbon/α-carbon atoms is (1.4 + 10.8)/9.8 = about 1.24.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
April 15, 2021